Order unanimously reversed, with $20 costs and disbursements to appellant, and the motion to preclude granted, unless plaintiff serves a further bill of particulars within 90 days after service of the order to be entered herein, with notice of entry thereof, setting forth in responsive fashion as to each transaction the particulars demanded. To be apprised of the details of plaintiff’s claim, defendant is entitled to something more than generalized lists of names and account numbers from which the information demanded can be gleaned only by cross-checking the items appearing therein with its -own records. If the particulars demanded can be ascertained only by reference to the defendant bank’s books and records, plaintiff may apply for an examination thereof pursuant to section 296 of the Civil Practice Act. If after such examination plaintiff is still without knowledge of the particulars demanded, he should so state under oath. Settle order on notice.
Concur — Botein, P. J., Breitel, Rabin, Frank and Bastow, JJ.